Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	Representative independent claim 1 recites (emphasis added): 
(Currently Amended) A computer implemented method comprising: receiving instructions from a user for identifying data on one or more social networks, wherein the instructions received from the user comprise one or more conditions and one or more actions, wherein the one or more conditions comprise a threshold number of interactions; automatically scanning to identify on the one or more social networks, data that is associated with one or more social entities; analyzing the identified data to determine one or more characteristics of the identified data, the one or more characteristics comprising a URL, destination content, domain information, and host information; determining, based on the one or more characteristics of the identified data, that the identified data meets one or more conditions for identifying data specified in the instructions received from the user; and in response to determining that the identified data reaches the threshold number of interactions received from the user, performing one or more actions specified in the instructions received from the user, wherein the one or more actions comprise at least one of initiating a request to remove the identified data, or blocking the one or more social entities

The emphasized elements of claim 1 fit squarely within at least one of the abstract idea groupings—namely mental processes. When read as a whole, the recited limitations are directed to a person mentally evaluating received instructions that include interactions, mentally identifying data and characteristics of the data based on those instructions, and mentally identifying a threshold number of interactions. 
	Turning to each element individually, the receiving step merely involves observation of received instructions (i.e. collection of data). See MPEP 2106.04(a)(2) (III) (A).  The “. . . scanning to identify. . .social entities” step involves observing and evaluating characteristics of data.  See id.   The determining step merely involve evaluating (determining) characteristics of data and evaluating conditions for identifying data. See id. The analyzing step merely involves evaluating data and determining whether the data includes characteristics including a URL, for example.  The “in response to . . .  the user” element merely involves evaluating whether a threshold number of interactions has been reached.  See id. 
Turning to the additional elements, the element “a computer implemented method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a 
As discussed above with respect to integration of the abstract idea into a practical application, “a computer implemented method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “automatically,” Examiner finds this additional language is equivalent to “apply it” (see MPEP 2106.06(f)), and therefore fails to integrate the exception into a practical application. 
With respect to “performing one or more actions specified in the instructions received from the user” and the final “wherein” clause, these elements are field of use limitations and/or mere instructions to apply an exception. As such, they do not integrate the exception into a practical application. See MPEP 2106.06(f) and MPEP 2106.05(h).  
With respect to whether these elements provide an inventive concept, mere instructions to apply an exception and/or field of user limitations cannot provide significantly more than the abstract idea. See MPEP 2106.06(f) and MPEP 2106.05(h).
Claim 11’s recitation of “A system comprising: one or more processing devices; and one or more non-transitory computer-readable media coupled to the one or more processing devices having instructions stored thereon which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising” does not integrate the claimed invention into a practical 
Claim 20’s recitation of “A non-transitory computer-readable storage device encoded with a computer program, the program comprising instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising” does not integrate the claimed invention into a practical application nor provide “significantly more” for the same reasons given above for the recitation “computer-implemented method” for claim 1. 
With respect to claims 2-10, and 12-19, the recitations in these claims all recite elements that can be performed mentally with pen and paper and/or recite insignificant extra solution activity and/or are equivalent to “apply it”.  As such, claims 2-10 are also rejected because they recite an abstract idea without significantly more when considered individually and in combination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claim(s) 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster US 20150229666 (IDS 3/24/2020 US Patent Application Publications Cite No 7).
With respect to claim 1, 11, 15, and 20, Foster teaches “1 (Currently Amended) A computer implemented method comprising: receiving instructions from a user for identifying data on one or more social networks, wherein the instructions received from the user comprise one or more conditions and one or more actions” 
[0127] Process 1200 begins when one or more processors at the risk management application determine a risk threshold (1201). The determination may be based on one or more user inputs. An authorized user may log into a registered account associated with an organization that has a subscription with the risk management platform offering, and may adjust the account settings to select a risk threshold. In some examples, the risk management platform may provide an authorized user with an option to select a risk threshold on a numeric scale, such as 0 to 100, thereby indicating that risks exceeding the threshold warrant 

[0128] The risk management platform may provide a user with an option to select a risk threshold for a set period of time, for example, a risk threshold that is set to expire after one week, one month, or any other suitable time period. The risk management application may prompt the user to re-evaluate the risk threshold after the set period of time has expired. A user may also be provided with an option to select multiple risk thresholds. A user may, for example, specify 90 as a threshold for determining that a risk is "very high" and 75 as a threshold for determining that a risk is "high." 

[0129] One or more processors associated with the risk management platform may associate one or more security actions with one or more risk thresholds (1203). The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select that a risk exceeding a "very high" risk threshold should trigger a text message sent to the user's mobile device, in addition interaction with another program. 

	(user condition is the risk threshold; the action is security action);
“wherein the one or more conditions comprise a threshold number of interactions” 
[0129] One or more processors associated with the risk management platform may associate one or more security actions with one or more risk thresholds (1203). The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select that a risk exceeding a "very high" risk threshold should trigger a text message sent to the user's mobile device, in addition interaction with another program. 

[0130] A user may employ other security software in addition the risk management platform, and may configure the risk management platform to provide data to the other software as part of a security action. A user may, for example, configure a firewall to block data associated with social entities determined by the risk management platform as posing a "very high risk." In another example, a user may opt to freeze interaction between protected social entities and a "high risk" profile, using management software associated with a social network.


“automatically scanning to identify on the one or more social networks, data that is associated with one or more social entities” 

[0139] The security analysis engine may scan data that is maintained on one or more social networks (1303). In some implementations, the scanning of the one or more social networks may be conducted by a scanner that is hosted at an entity that is different and separate from the security analysis engine. In other implementations, the user analysis engine of the security analysis engine may scan the one or more social networks. The security analysis engine may actively scan multiple social networks for publicly available information and/or authorized available information. In some implementations, the security analysis engine may constantly scan across multiple social networks for data. In other implementations, the security analysis engine may only scan across multiple social networks during a set time period. The type of data that is scanned from the multiple social networks may vary depending on the social network. For example, publicly available information on a Facebook profile may include a profile picture and/or a profile status, whereas publicly available information on LinkedIn may include only a profile picture. Some social networks may recognize the security analysis engine 101 as an authorized user and may provide the security analysis engine with access to additional information that is not available to the general public. For example, as the security analysis engine scans across LinkedIn, Twitter, and Facebook, the one or more servers associated with these networks may recognize the security analysis engine as an authorized user, and may allow the engine to scan the data associated 

[0140] The security analysis engine may scan data across the multiple social networks to identify data that is associated with one or more social entities. The security analysis engine may scan the profiles maintained by all the users of the multiple social networks. The security analysis engine may scan the profile pictures, other images posted to the profile, status messages, posted content, biographic information, and any other data associated with the one or more profiles of the one or more users of the multiple social networks. In some implementations, the security analysis may scan a subset of the social network profiles maintained across the multiple social networks. 

“analyzing the identified data to determine one or more characteristics of the identified data, the one or more characteristics comprising a URL, destination content, domain information, and host information” in 

[0169] The security analysis engine may determine one or more characteristics of the identified data (1505). Characteristics that may be determined for the identified data may vary depending on the type of data identified. Characteristics of an identified hyperlink may include, for example, URL, network, destination content, domain, and host. Characteristics of identified content that is associated with a social entity, such as the text of a post by the social entity or associated files may include, for example, contextual, lexical, visual, or audio indicators. The characteristics are indicative of the data related to the social entity and the activities of the social entity. User analysis engine 109 may 
 
“determining, based on the one or more characteristics of the identified data, that the identified data meets one or more conditions for identifying data specified in the instructions received from the user” in 

[0170] Following a determination of the characteristics of the identified data, security analysis engine may determine a risk to the protected social entity, based on the one or more characteristics of the data identified across the multiple social networks (1507). The security analysis engine may determine a risk to the protected social entity from detecting profile impersonation, detecting a social entity posted malware or adware to a profile of the protected social entity, a social entity attempting to phish, or detecting objectionable content on one or more profiles of the protected social entity. The risk may be detected if the one or more risk thresholds are exceeded. In some implementations, the security analysis engine may generate an alert to the protected social entity if one or more of the security risk threshold are exceeded. 

 “and in response to determining that the identified data reaches the threshold number of interactions received from the user, performing one or more actions specified in the instructions received from the user, wherein the one or more actions comprise at least one of transmitting a notification to a protected social entity, initiating a request to remove the identified data, or blocking the one or more social entities” 

or the removal of the data associated with the d risk (1509). The request may be submitted through an API. The security analysis engine may automate the process by detecting the one or more risks to the protected social entity and submitting the request to the particular social network without awaiting input from the user. For example, the security analysis engine may detect malware posted to the protected user's Twitter page, and may automatically request the removal of the data from Twitter without requiring approval from the protected social entity. In some implementations, the social network may require the security analysis engine to have authorization to submit a request on behalf of the protected social entity. In some implementations, the security analysis engine may generate an alert to the protected social entity in response to detecting a risk. In these implementations, the security analysis engine may submit a request to remove the data associated with the detected risk when the protected social entity provides approval. The security analysis engine may include one or more reasons for requesting the removal of the data. For example, the security analysis engine may include that the reason for requesting the removal of a link posted to a link on a Facebook profile is that the URL contains malware or adware

[0036] When the risk protection module 102 determines that the social entity attempting to connect to follow or communicate with user 106 is a known entity, the risk protection module 102 may identify the social risk score that is associated with the social entity based on entry in social risk database 104, and may recommend or take appropriate security action based on a comparison of the social risk score to the user 106's social risk threshold. The risk protection module 102 may, for example, alert the user to the potential risk posed by the social entity, and/or block the social entity's communication or connection attempt.
With respect to claim 2 and 12, Foster teaches “2. (Original) The method of claim 1, further comprising receiving additional instructions from the user, wherein the additional instructions received from the user comprise one or more additional conditions and one or more additional actions” 
[0128] The risk management platform may provide a user with an option to select a risk threshold for a set period of time, for example, a risk threshold that is set to expire after one week, one month, or any other suitable time period. The risk management application may prompt the user to re-evaluate the risk threshold after the set period of time has expired. A user may also be provided with an option to select multiple risk thresholds. A user may, for example, specify 90 as a threshold for determining that a risk is "very high" and 75 as a threshold for determining that a risk is "high."

[0129] One or more processors associated with the risk management platform may associate one or more security actions with one or more risk thresholds (1203). The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select that a risk exceeding a "very high" risk threshold should trigger a text message sent to the user's mobile device, in addition interaction with another program


With respect to claim 3 and 13, Foster teaches “3. (Original) The method of claim 2, further comprising determining, based on the one or more characteristics of the identified data, that the identified data meets one or more additional conditions specified in the additional instructions received from the user; 
[0128] The risk management platform may provide a user with an option to select a risk threshold for a set period of time, for example, a risk threshold that is set to expire after one week, one month, or any other suitable time period. The risk management application may prompt the user to re-evaluate the risk threshold after the set period of time has expired. A user may also be provided with an option to select multiple risk thresholds. A user may, for example, specify 90 as a threshold for determining that a risk is "very high" and 75 as a threshold for determining that a risk is "high."

[0129] One or more processors associated with the risk management platform may associate one or more security actions with one or more risk thresholds (1203). The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select that a risk exceeding a "very high" risk threshold should trigger a text message sent to the user's mobile device, in addition interaction with another program

[0170] Following a determination of the characteristics of the identified data, security analysis engine may determine a risk to the protected social entity, based on the one or more characteristics of the data identified across the multiple social networks (1507). The security analysis engine The risk may be detected if the one or more risk thresholds are exceeded. In some implementations, the security analysis engine may generate an alert to the protected social entity if one or more of the security risk threshold are exceeded. 

“in response to determining that the identified data meets the one or more additional conditions specified in the additional instructions received from the user, performing one or more additional actions specified in the additional instructions received from the user”
[0128] The risk management platform may provide a user with an option to select a risk threshold for a set period of time, for example, a risk threshold that is set to expire after one week, one month, or any other suitable time period. The risk management application may prompt the user to re-evaluate the risk threshold after the set period of time has expired. A user may also be provided with an option to select multiple risk thresholds. A user may, for example, specify 90 as a threshold for determining that a risk is "very high" and 75 as a threshold for determining that a risk is "high."

[0129] One or more processors associated with the risk management platform may associate one or more security actions with one or more risk thresholds (1203). The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select 

[0170] Following a determination of the characteristics of the identified data, security analysis engine may determine a risk to the protected social entity, based on the one or more characteristics of the data identified across the multiple social networks (1507). The security analysis engine may determine a risk to the protected social entity from detecting profile impersonation, detecting a social entity posted malware or adware to a profile of the protected social entity, a social entity attempting to phish, or detecting objectionable content on one or more profiles of the protected social entity. The risk may be detected if the one or more risk thresholds are exceeded. In some implementations, the security analysis

[0177] The security analysis engine may submit a request to a social 
network for the removal of the data associated with the d risk (1509). The request may be submitted through an API. The security analysis engine may automate the process by detecting the one or more risks to the protected social entity and submitting the request to the particular social network without awaiting input from the user. For example, the security analysis engine may detect malware posted to the protected user's Twitter page, and may automatically request the removal of the data from Twitter without requiring approval from the protected social entity. In some implementations, the social network may require the security analysis engine to have authorization to submit a request on behalf of the protected social entity. In some implementations, the security analysis engine may generate an alert to the protected social entity in response to detecting a risk. In these implementations, the security analysis engine may submit a request to remove the data associated with the detected risk when the protected social entity provides approval. The security analysis engine may include one or more reasons for requesting the removal of the data. For example, the security analysis engine may include that the reason for requesting the removal of a link posted to a link on a Facebook profile is that the URL contains malware or adware.
[0036] When the risk protection module 102 determines that the social entity attempting to connect to follow or communicate with user 106 is a known entity, the risk protection module 102 may identify the social risk score that is associated with the social entity based on entry in social risk database 104, and may recommend or take appropriate security action based on a comparison of the social risk score to the user 106's social risk threshold. The risk protection module 102 may, for example, alert the user to the potential risk posed by the social entity, and/or block the social entity's communication or connection attempt.
With respect to claim 4 and 14 Foster teaches “4. (Original) The method of claim 1, wherein the instructions received from the user comprise code executable by one or more processors” in Fig. 1 item 106 (the entire disclosure of Foster teaches a computer application performing various tasks; this is all inherently computer code).
With respect to claim 6 and 16, Foster teaches “6. (Original) The method of claim 1, further comprising continuously scanning the one or more social networks, wherein the data that is associated with the one or more social entities is identified during a scan” 
[0159] The security analysis engine may scan data that is maintained on one or more social networks in response to determining the predetermined period of time has elapsed (1415). As described earlier, the security analysis engine may continuously scan the multiple social networks to detect the occurrence of any new references to the protected social entity. The security analysis engine may scan data across the multiple social networks to identify data that is associated with one or more social entities. The security analysis engine may scan the profiles maintained by all the users of the multiple social networks. The security analysis engine may scan the profile pictures, other images posted to the profile, status messages, posted content, biographic information, and any other data associated with the one or more profiles of the one or more users of the multiple social networks. In some implementations, the security analysis engine may scan the data across all the social network profiles maintained across all the multiple social networks. In some implementations, the security analysis may scan a subset of the social network profiles maintained across the multiple social networks.
With respect to claim 7 and 17 Foster teaches “(Original) The method of claim 1, wherein the instructions received from the user specify the one or more social networks” in ¶ 119. 
With respect to claim 8 and 18 Foster teaches “8. (Original) The method of claim 1, wherein the instructions received from the user specify the one or more social entities” in ¶ 119. 
With respect to claim 9 and 19, Foster teaches “9. (Original) The method of claim 1, wherein the one or more conditions specified in the instructions received from the user comprise the identified data comprising specified content” in ¶ 119. 
With respect to claim 10, Foster teaches “10. (Original) The method of claim 1, wherein the one or more actions specified in the instructions received from the user comprise generating a notification” 
The risk management platform may, for example, associate a web-based alert with a "high" threshold, and both web-based and email alerts with "very high" thresholds. The risk management platform may provide a user with the ability to select security action(s) associated with a risk threshold. A user may, for example, select that a risk exceeding a "very high" risk threshold should trigger a text message sent to the user's mobile device, in addition interaction with another program. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foster. 
With respect to claim 5 and claim 15, it appears Foster fails to explicitly teach “wherein the instructions received from the user comprise scripting language code.”  However, Examiner takes official notice that scripting language code was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instructions 
Response to Arguments
	 
	Applicant argues 
Namely, the Office Action does not consider the step of "in response to determining that the identified data reaches the threshold number of interactions received from the user, performing one or more actions specified in the instructions received from the user, wherein the one or more actions comprise at least one of initiating a request to remove the identified data or blocking the one or more social entities." This step is not a mental process. 

	Examiner respectfully disagrees that the quoted elements were not addressed. The element at issue recites a mental process without significantly more. The language “in response to determining that the identified data reaches the threshold number of interactions received from the user” merely requires a mental judgement as to whether some threshold number of interactions are received from the user. The claim reads on a person mentally determining whether a user’s given threshold has been met, for example.   Examiner further finds initiating a request to remove the identified data on a social network and/or blocking social entities on a social network were existing processes performed by a computer before the effective filing date of the invention. See id.: 
When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following:
	. . . 
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.

id. 2106.05(h). Mere instructions to apply an exception and/or field of use limitations cannot integrate the exception into a practical application nor provide an inventive concept. See id. 2106(f), (h). The claim reads on a human using a computer as a tool to read social media posts, mentally determining if the posts are unwanted, and then either blocking the person that posted the content or sending a request to some organization, company, etc. to takedown the offending content. 
	Applicant further argues 
Additionally, because of the importance of the step and its direction connection back to the identification and determination steps, the claim as a whole does not recite a mental process.

The claim language at issue merely requires (1) mental observation, evaluation, and judgement as to whether some threshold number of interactions are received from the user; and (2) initiating a request to remove the identified data and/or blocking the entity that provided data related to the interaction. Examiner finds the recited blocking and initiating are mere instructions to apply an exception and/or a field of use limitation. Stated another way, the limitation at issue merely recites a mental process in addition to using a computer as a tool to perform an existing process in the field of social networks. Applicant’s argument is not persuasive. 
	Applicant further argues 
Accordingly, the claims are not directed to an abstract idea. 
Second, even if claim 1 recites an abstract idea, which it does not, claim 1 would still not be directed to this abstract idea. See 2019 Revised Patent Subject Matter Eligibility Guidance. That is, even if claim 1 recites an abstract idea, the claims recite a practical application of the abstract idea that "imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort to monopolize the judicial exception." 

Limiting the claims to “social media data” does not integrate the exception into a practical application.  At best, this element generally links the abstract idea to a field of use and technological environment—that is, it generally links the abstract idea to the technological environment of social media. As such, Applicant’s argument is not persuasive. 
The “user-defined threshold of interactions” is a threshold that can be practically defined and maintained in a human’s mind with or without the aid of pen and paper. 
With respect to “specific security threats,” there are no claimed specific security threats.  Even if there were, it isn’t clear how these threats would integrate the abstract idea into a practical application.  
With respect to “break[ing] the terms and conditions of the associated social media network. . .,” again, this feature is not claimed.  Even if it was claimed, it is not clear how this language would integrate the exception into a practical application. 
With respect to “specific remediation action in response to the detection,” Examiner finds that blocking an entity that causes unwanted interactions and/or requesting removal of the unwanted interaction was a known process before the effective filing date and therefore Examiner finds this additional element is a mere instruction to apply the exception on a computer and/or a field of use limitation. The same is true of sending a 
Applicant further argues
On page 4, the Office Action, alleges that the claim is not integrated into a practical application because the "performing" limitation is "insignificant extra solution activity-i.e., mere data gathering and/or output." See Office Action, p. 4. Applicant respectfully traverses this statement. First, there is no support or rationale as to how or why this limitation is insignificant extra solution activity beyond the conclusory statement that it is data gathering. 

	It is self-evident that transmitting a notification is outputting data because a notification is data and transmitting is outputting. It is self-evident that this outputting of data is the result of gathering identified data regarding interactions.  As such, this argument is not persuasive. Applicant removed this limitation so this argument is now moot. 
	Applicant further argues  
As for the second consideration, performing remediation actions to respond to the detection of potentially harmful social media data ("initiating a request to remove the identified data or blocking the one or more social entities") is not a nominal or tangential addition to the claim. 

	This argument is not persuasive. Removing content and/or blocking entities that provide content is part of the technological environment of social media and are also known processes performed by social networking platforms. As such, these elements generally link the claim to the technological environment of social media and/or represents mere instructions to apply an exception on a computer. 
	Applicant further argues “Rather, it is the tangible end-goal of remediating the harmful data that was detected as a result of the user-defined instructions.” 

	Applicant further argues 
Third, performing remediation actions is not "gathering data" or "outputting data." Examples of data gathering/outputting data are "presenting offers and gathering statistics," obtaining an input to an equation, obtaining information about transactions, updating an activity log, etc. None of these are similar to performing a remediation action to deal with specific and potentially harmful social media data identified based on user-defined conditions and instructions. Accordingly, the "performing" limitation is not insignificant extra-solution activity. Rather, the limitation transforms the claim as a whole into a practical application of the alleged abstract idea. 
 
	The remediations action as amended merely limit the claim to the technological field of social media and/or are mere instructions to apply an exception.  As such, they do not integrate the exception nor provide significantly more. 
	Applicant further argues 
Third, even if it could be reasonably argued that claim 1 is directed to an abstract idea, which is cannot for the reasons stated above, the claim recites significantly more than the judicial exception for an abstract idea. The Examiner alleges that the claim uses steps that are well understood, routine, and conventional. Office Action, p. 4. Applicant respectfully traverses. 

Mere instructions to apply an exception and/or field of use limitations do not require a finding of “well-understood, routine, and conventional,” although Examiner does find the recited “initiating” and “blocking” were 
	Applicant further argues 
The limitations of "receiving instructions from a user for identifying data on one or more social networks, wherein the instructions received from the user comprise one or more conditions and one or more actions, wherein the one or more conditions comprise a threshold number of interactions;" "automatically scanning to identify, on the one or more social networks, data that is associated with one or more social entities;" and "analyzing the identified data to determine one or more characteristics of the identified data, the one or more characteristics comprising a URL, destination content, domain information, and host information," as recited in claim 1, add significantly more to the claim. 

This argument is not persuasive because it merely restates the claim language. 
Applicant further argues
The cited sections of Foster are directed to a process "for initializing a security action based on a determined risk threshold." Foster, 126. On pages 6-8, the Office Action cites to paragraphs 127-130 of Foster as teaching "receiving instructions from a user for identifying data on one or more social networks, wherein the instructions received from the user comprise one or more conditions and one or more actions, wherein the one or more conditions comprise a threshold number of interactions." In particular, the Office Action alleges that the user-defined risk threshold of Foster teaches the claimed one or more conditions, which comprise "a threshold number of interactions." Applicant respectfully disagrees. 
The risk thresholds disclosed in Foster are not equivalent to the claimed threshold number of interactions, even if they are both user-defined. In Foster, "a risk score is an estimation of the security risk associated with the data associated with a social entity" and is numeric, often on a range or normalized ranged of 0-100. Foster, 131. When a user sets risk thresholds, they are manually defining what risks warrant further attention by manually defining what is considered a "very high" risk, a "high" risk, etc. Id., 127-129. A risk threshold is clearly different than a "number of interactions." 


	Applicant further argues 
Additionally, the underlying calculation of the risk score in FIG. 12 of Foster is the same regardless of what thresholds a user has set. Essentially, the risk thresholds allow users to set the severity of a risk at which they will receive alerts or at which other actions are taken. The user input has nothing to do with a "number of interactions" and does not affect how data/risks/social entities/etc. are identified, only how they 
are alerted. 

There must exist a number of interactions (that is, at least one interaction) for the risk threshold to be met.  Otherwise, no risk score would be calculated at all. As such, Foster teaches determining a threshold number of interactions. As such, Applicant’s argument is not persuasive. 
Applicant further argues 
In contradistinction, the claimed user input defines a "threshold number of interactions." In other words, the claimed user input directly affects the detection of other social entities (e.g., if a first social entity interacts with the user's social entity more than forty times), as opposed to simply defining a threshold risk score to be notified from. Therefore, the risk thresholds disclosed in Foster are not equivalent to the claimed threshold number of interactions. 

	If a user in Foster sets any risk threshold, then the user is indicating a threshold of at least one interaction.  Applicant’s argument is therefore not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159